Citation Nr: 0624306	
Decision Date: 08/10/06    Archive Date: 08/18/06

DOCKET NO.  99-13 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for low 
back disability.

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a right ankle fracture.

3.  Entitlement to a compensable rating for gastritis.

4.  Entitlement to a compensable rating for dermatitis.

5.  Entitlement to a compensable rating for sinusitis and 
rhinorrhea.

6.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
September 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.


The issue of entitlement to a TDIU rating on an 
extraschedular basis is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by x-ray 
evidence of a Grade I spondylolisthesis and osteoarthritis 
with pain, limitation of motion due to pain, and muscle 
spasms with the use of a cane.  

2.  The veteran's right ankle disability is manifested by x-
ray evidence of a fracture of the malleolus, pain, and 
limitation of motion due to pain, with objective evidence of 
additional functional impairment of fatigue, weakness, and 
lack of endurance following repetitive use.

3.  The veteran's gastritis is manifested by occasional 
complaints of cramps usually after eating fried foods.

4.  The veteran's dermatitis was initially manifested by a 
fungus infection of the toenails with no evidence of a 
recurrence or continued infection.

5.  The veteran's sinusitis and rhinorrhea are not productive 
of any incapacitating episodes, or three to six non-
incapacitating episodes characterized by headaches, pain and 
purulent discharge or crusting.  The veteran's sinusitis and 
rhinorrhea are manifested by up to two episodes of sinusitis 
per year, nasal drainage, headaches, runny eyes and runny 
ears.  

6.  There is competent evidence of record that the veteran's 
service-connected disabilities are of such severity as to 
preclude all forms of substantially gainful employment.  

7.  The veteran's service-connected disabilities consist of 
his low back disability, rated as 40 percent disabling, right 
ankle disability rated as 20 percent disabling, and 
gastritis, dermatitis, and sinusitis and rhinorrhea all rated 
as noncompensably disabling.  The veteran's total combined 
disability rating is 50 percent.

8.  The record contains probative evidence that the veteran 
is unable to obtain or maintain a substantially gainful 
occupation as a consequence of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for a 
low back disability have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5285, 5286, 5289, 5293 (2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5237, 5243 (2005).

2.  The criteria for a 20 percent rating for residuals of a 
right ankle fracture have been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5271 (2005).

3.  The criteria for a compensable rating for gastritis have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.7, 4.114, Diagnostic Code 7307 (2005).

4.  The criteria for a compensable rating for dermatitis have 
not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 
4.7, 4.118, Diagnostic Codes 7806, 7813 (2002); 38 C.F.R. § 
4.118, Diagnostic Codes 7806, 7813 (2005).

5.  The criteria for a compensable rating for sinusitis and 
rhinorrhea are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 3.102, 4.1, 4.7, 4.97, Diagnostic Codes 6510, 6522 (2005).

6.  The criteria for eligibility for a schedular TDIU rating 
have not been met and neither the RO nor the Board has 
authority to grant a TDIU on an extra-schedular basis in the 
first instance.  38 C.F.R. § 4.16(a), (b) (2005); Bowling v. 
Principi, 15 Vet. App. 1 (2001).

7.  The criteria for submission of this case to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration for a TDIU rating are met.  38 C.F.R. § 4.16(b) 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran served on active duty from August 1980 to 
September 1988.  The veteran's service medical records (SMRs) 
show that he was initially treated for complaints of back 
pain in 1981.  He later injured his lower back in 1984.  The 
veteran underwent medical board proceedings in April 1984.  
He was diagnosed with a Grade I spondylolisthesis of L5 and 
placed on limited duty for six months.  A September 1984 
medical board evaluation noted that the veteran suffered from 
severe muscle spasm in the paraspinal region and that he had 
a positive straight leg raising test.  He was continued on 
limited duty.  The veteran was determined to be fit for duty 
in January 1985.

The veteran suffered a second low back injury in October 
1987.  He was injured while carrying a fire pump onboard his 
ship.  He underwent medical board proceedings that same 
month.  His diagnosis was mechanical back pain.  The veteran 
later had a formal physical evaluation board (FPEB) in July 
1988.  His diagnosis was listed as painful Grade I L5-S1 
spondylolisthesis, with L5-S1 facet joint osteoarthritis.  
The veteran was determined to be unfit for duty because of a 
low back disability.  He was placed on the temporary 
disability retired list (TDRL) and separated in September 
1988.

The veteran submitted his claim for VA disability 
compensation benefits that same month.  He was afforded a VA 
general medical examination in January 1989.  The veteran 
said he had experienced epigastric pain and discomfort, 
especially after meals.  He said he was given a diagnosis of 
gastritis.  The condition had done well with conservative 
treatment.  The veteran also said he had experienced sinus 
congestion since approximately 1981.  He said he also had 
recurring rhinorrhea, postnasal drip, and occasional 
headaches.  He treated his symptoms as needed.  The veteran 
said that he had a foot fungus which developed shortly after 
he entered the service.  He said he had tried various lotions 
without success.  The veteran detailed his history of back 
problems in service.  The veteran said that he fractured his 
ankle in service and that it had been a constant source of 
pain and discomfort.  

The examiner reported that there was a bony deformity either 
at the lumbosacral joint between L5-S1 or between L4-L5 that 
protruded from the usual lumbar lordosis.  There were 
bilateral paraspinal muscle spasms.  The veteran had forward 
flexion to 10 degrees but could not extend backwards or 
laterally without significant pain.  The examiner remarked 
that the veteran's gait reflected the low back pain.  Motor, 
sensory, and cerebellar testing of the lower extremities 
showed a 5/5 muscle strength, and normal sensory and reflex 
examinations.  There was a pruritic dry rash about the folds 
and sides of the feet bilaterally.  The ankle had a full 
passive range of motion but significant tenderness over a 
bony abnormality on the medial malleolus that protruded from 
the medial malleolus by at least 1/2-centimeter (cm).  X-rays 
of the lumbar spine were interpreted to show Grade I 
spondylolisthesis of L5 over S1 with evidence of bilateral 
spondylolysis of L5.  X-rays of the right ankle showed 
evidence of an old avulsed fracture of the medial and tibial 
malleolus with fragmentation.

The diagnoses were gastritis, persistent recurrent sinusitis 
and rhinorrhea, dermatitis of the feet, most likely fungal, 
L5-S1 radiculopathy bilaterally with x-ray evidence of 
spondylolisthesis of L5 on S1 and facet joint osteoarthritis, 
fractured left [sic] medial malleolus with poor healing and a 
large bony abnormality at the medial malleolus on that foot.

The veteran was granted service connection for the diagnosed 
conditions by way of a rating decision dated in February 
1989.  This included the five disabilities currently on 
appeal.  The veteran's low back disability was rated as 
lumbosacral strain and given a 40 percent disability rating.  
The veteran received noncompensable disability ratings for 
his gastritis, dermatitis, fractured left [sic] medial 
malleolus, and sinusitis and rhinorrhea.  

The veteran was reexamined for his service-connected low back 
disability in April 1990.  The veteran complained of daily 
pain.  He also complained of some numbness over the lateral 
aspect of the legs all the way from his hips to his feet.  
The left was greater than the right.  He thought he had some 
mild weakness as well, with the left being greater than the 
right.  The examiner reported that the veteran had 5/5 muscle 
strength in both legs.  There was a 5-/5 sensory examination.  
Reflexes were listed as 2/4 at the ankles, and 1/4 at the 
knees.  There was tenderness over the whole lower lumbar area 
and paraspinal muscles.  The examiner noted a history of L5-
S1 radiculopathy.  The veteran was to have an x-ray of the 
lumbar spine and electromyography (EMG)/nerve conduction 
velocity (NCV) test of the paraspinals and left lower 
extremity.  

X-rays of the lumbosacral spine confirmed the previous 
finding of a Grade I spondylolisthesis of L5 on S1 with 
probable bilateral pars interarticularis defect.  The 
veteran's EMG was interpreted as a normal EMG of the tested 
muscles of the left and right lumbosacral paraspinal region 
and the left lower extremity.  The conclusion was that there 
was no definite electrophysiological evidence of left and 
right lumbosacral radiculopathy or left and right lower 
extremity neuropathy.

The RO issued notice of a proposed rating reduction from 40 
percent to 10 percent for the veteran's low back disability 
in July 1990.  The reduction was effected in October 1990.

The RO also received notice from the veteran that he was 
removed from the TDRL as of September 1990 and discharged 
from service with severance pay.

The veteran submitted his current claim in July 1998.  He 
included a formal TDIU claim.  He reported that he last 
worked full-time as of the date of his separation from 
service in September 1988.  He listed no other employment 
since that time.  The veteran reported he had a high school 
education and three years of college.  He listed the training 
he received while in the service.

The veteran submitted a copy of a letter from the Social 
Security Administration (SSA) informing him of a favorable 
decision in regard to his disability claim and a copy of a 
November 1990 SSA disability examination report.  The veteran 
also submitted copies of records from Lloyd Noland Hospital 
for the period from March 1992 to November 1997.  

The letter from SSA was dated in August 1991.  The SSA found 
the veteran's disabilities to include osteoarthritis of the 
lumbar spine, lower back pain, and spondylolisthesis.  The 
disability determination noted that the veteran's impairments 
produced pain of a moderately severe degree that prevented 
him from engaging in substantial gainful activity.  The 
veteran was determined to be disabled as of his date of 
separation from service in September 1988.

The SSA examination report noted that the veteran had no 
evident spasm or list.  He was resistant to motion testing in 
the lumbar spine and was quite limited in movement in all 
planes.  The examiner said this was symmetrical and without 
evident cause.  The examiner said that passive motion of the 
hips, knees, ankles, and feet were all within normal limits.  
The examiner concluded that evidence showed the veteran with 
a record of an L5-S1 spondylolisthesis.  There were no 
evident motor or sensory loss but the veteran's motion 
through the lumbar spine was limited due to alleged pain.

The treatment records noted treatment for complaints of back 
pain from 1992.  The veteran was also noted to have symptoms 
of sinusitis and seasonal rhinitis.  The veteran had a 
magnetic resonance imaging (MRI) study of the lumbar spine in 
March 1993.  The MRI report, in addition to noting the Grade 
I spondylolisthesis, said that there appeared to be a small 
herniated disc at L5-S1.  The veteran was seen again in 1996 
and 1997 with complaints of back pain.  His neurological 
examination was said to be normal in July 1997.  His 
prescriptions for pain medication were renewed.  Finally, the 
veteran was seen in November 1997 for what he thought was 
strep throat.  The clinical entry said that it was sinus 
congestion and the veteran was prescribed Septra.

The veteran was afforded a VA orthopedic examination for his 
low back disability in September 1998.  The veteran said he 
did not take any medication for his back pain because he did 
not want to become dependent on the medication.  He said that 
he did suffer from flare-ups that would be precipitated by 
walking, standing, or sitting longer than 15 minutes.  They 
would be alleviated by rest.  It was estimated that the 
veteran suffered an additional "15%" functional impairment 
with his flare-ups.  The veteran used a cane at all times and 
occasionally a back brace.  The examiner said that the 
veteran's motion would stop when his pain began.  There was 
evidence of painful motion, spasm, weakness, and tenderness.  
The examiner said that the veteran had forward flexion to 42 
degrees, backward extension to 16 degrees, and flexion to the 
right and left to 20 degrees.  The diagnosis was post-
traumatic degenerative joint disease (DJD) of the lumbar 
spine with marked loss of function due to pain.  The examiner 
added that the diagnosis was confirmed by x-rays.  

The same examiner evaluated the veteran's right ankle.  The 
examiner reported that there was objective evidence of 
painful motion, instability, weakness, tenderness, abnormal 
movement, and guarding of movement.  There was no edema, 
effusion, redness, or heat.  The examiner stated that there 
was a marked prominence of the medial malleolus on the right 
ankle.  The examiner said that the veteran walked with a 
terribly crippled gait and depended heavily on his cane to 
bear up on the right ankle.  The examiner reported that the 
veteran had a range of motion of 12 degrees dorsiflexion and 
28 degrees plantar flexion for the right ankle.  The 
diagnosis was post-fracture DJD of the right ankle.  The 
examiner stated that the diagnosis was confirmed by x-rays.  

A review of the x-ray report for the right ankle notes the 
deformity of the medial malleolus.  This was said to be 
suggestive of prior post-traumatic changes.  The ankle joint 
was said to appear well preserved.

The veteran was also afforded a VA general medical 
examination in September 1998.  The veteran said that he 
often had heartburn but no vomiting or dysphagia.  The 
veteran said that he had a good appetite and had gained 
approximately 5-10 pounds in the last year.  The veteran said 
that he had a fungus on his toes.  The veteran also said that 
he experienced some swelling in his right ankle but that his 
lower back was his main problem.  The veteran also said he 
had allergies with chronic rhinitis and chronic sinusitis.  
The examiner noted that the veteran walked with a cane and 
that he limped because of back pain and right ankle pain.  
The examiner also reported that the veteran had a fungus 
infection of the toenails.  The veteran was noted to have a 
painful right ankle when moved and that motion of the 
lumbosacral spine was limited and quite painful.  A 
laboratory report indicated that all of the tested items, to 
include the red blood cell count, were within normal limits.  
The diagnoses were gastritis, gastroesophageal reflux disease 
(GERD), chronic sinusitis, chronic rhinitis, allergy, fungus 
infection of the toes of both feet, herniated disc of the 
lumbosacral spine with radiculopathy, and status post 
fracture of the right ankle.

The RO issued the rating decision on appeal in April 1999.  
The rating for the veteran's lower back disability was 
increased to 40 percent.  The rating for the veteran's right 
ankle disability was increased to 10 percent.  The RO denied 
any increase for the veteran's gastritis, dermatitis, and 
sinusitis and rhinorrhea.  The RO also determined that the 
veteran did not meet the criteria for a TDIU rating.

The veteran's case was remanded for additional development, 
to include obtaining records from the SSA, in November 2000.  
The RO obtained the SSA records in September 2001.  The SSA 
records contain medical records, including the report of an 
examination by J. Walker, M.D., dated in March 1991 which 
provides some pertinent information on the assessment of the 
veteran's level of disability.  The examiner noted that the 
recent VA EMG/NCV was negative.  The examiner reported the 
veteran's assessment as chronic low back pain.  He said that 
the veteran had marked decrease in the range of motion of the 
lumbar spine, although without any specific neurologic 
deficits.  The examiner said that the pain appeared to be 
significant and was very limiting in the veteran's activity.  
The examiner added that the pain appeared to be mostly 
mechanical in quality and that this was borne out by the x-
rays that showed the spondylolisthesis and the mild 
osteoarthritic changes.  The examiner opined that this would 
severely limit any potential of the veteran doing any manual 
or heavy labor in the future.  

The RO attempted to schedule the veteran for additional 
compensation and pension examinations; however, the notices 
were sent to an incorrect address.  The RO returned the case 
to the Board in April 2003.

The Board remanded the case for additional development, to 
include new examinations, in August 2003.  The Appeals 
Management Center (AMC) arranged for the requested 
examinations.  The notices were again sent to an incorrect 
address.  The case was returned to the Board in May 2004.

The case was again remanded in June 2004.  The AMC wrote to 
the veteran in September 2004.  The veteran was asked, inter 
alia, to submit evidence in support of his claim or to 
provide information for the AMC to obtain records on his 
behalf.  

The veteran responded in November 2004.  The veteran said 
that he was experiencing significant pain in his lower back 
and legs.  He said that the cold weather aggravated his old 
injury.  He also said that Lloyd Noland Hospital was sold and 
the name changed.  The new facility closed its doors and the 
doctors were forced to relocate.  He noted that he was able 
to track down one of his doctors and have an examination.  He 
attached the examination report from J. Morgan, M.D., dated 
in November 2004.  

Dr. Morgan said that the veteran's main complaint was pain in 
his lower back and hips.  The veteran used a cane to assist 
with ambulation.  He also used over-the-counter medications 
for treatment of pain.  It was noted that the veteran had not 
been seen by Dr. Morgan for several years.  He said that the 
veteran had chronic sinusitis with year round symptoms of 
fullness and drainage.  In regard to his back, the veteran 
reported morning stiffness and lethargy that was said to be 
quite limiting.  Some mornings the veteran had to spend much 
extra time in bed.  Dr. Morgan reported that the veteran had 
hesitation in getting up from a normal height chair and 
needed some assistance to get on the examination table.  
There was prominent muscle spasm in the lumbar spine and 
paralumbar areas bilaterally.  The peripheral joints were 
said to be without active arthritis or deformity.  The 
pertinent diagnosis was post-traumatic lumbar osteoarthritis, 
severe.  Dr. Morgan said that the veteran should continue to 
take Aleve for his symptoms.  He also said that he supported 
the veteran's contention that he was unable to work 
subsequent to the post-traumatic lumbar osteoarthritis.  Dr. 
Morgan said that the veteran should be considered 100 percent 
disabled.  

The veteran was afforded a VA examination to evaluate the 
status of his service-connected disabilities in July 2005.  
The examiner noted that she had reviewed the claims file.  
The history of the veteran's back pain and injury in service 
was reviewed.  The veteran said that he had had back pain 
since service.  He said that the pain radiated down both legs 
and down both hips.  He said this was pretty much on all 
days.  The veteran said that he would experience a flare-up 
if he stood, sat, or walked for longer than 20 minutes.  At 
such times he would lie flat on a sofa for relief.  He 
occasionally took Aleve but he did not take other 
medications.  The veteran used a cane for ambulation.  The 
veteran said he thought he could walk a block if he had to 
but would have increasing pain and would pay for it later.  
The veteran said that, if he drove, it would hurt to push the 
gas pedal.  He said he tried to have his wife or son do the 
driving although he drove to his examination appointment.  
The veteran also complained of throbbing pain in his right 
ankle.  He also said it would feel weak, stiff, and unstable.  
It had never given way.  Instead it would feel like it locks.  
He felt that the right ankle fatigued more than the left 
ankle.  He took Aleve for flare-ups or soaked his ankle in 
Epsom salts.  The veteran said he had had gastritis for over 
20 years.  He had not experienced hematemesis, anemia, or 
melena.  He would take Mylanta occasionally for stomach 
cramps.  He would get cramps from eating fried foods.  The 
veteran also said he had had sinus problems for as long as he 
could remember.  He said that he had sinus drainage and 
headaches year round.  He complained of sneezing, runny eyes, 
and runny nose.  He occasionally took over-the-counter (OTC) 
Drixoral for his symptoms.  The veteran said that he got at 
most two sinus infections a year.  

The examiner said that the veteran had normal posture and 
gait.  She noted that he did use a cane.  She said there was 
a palpable deformity of the thoracolumbar spine around T12-
L1.  The examiner reported that the veteran had forward 
flexion to 40 degrees.  Extension was to 10 degrees.  Left 
and right lateral flexion was to 30 degrees and left and 
right lateral rotation was to 15 degrees.  The examiner said 
that all motions were limited secondary to pain.  She also 
said that the veteran had an intact neurologic examination 
with no abnormal reflexes.  There was no atrophy, there was 
good tone, and 5/5 strength.  Examination of the nasal 
turbinates showed increased boggy erythematous turbinates but 
no other abnormalities.  The sinuses were not tender to 
palpation.  The abdomen was said to be soft, nontender and 
nondistended.  The right ankle had a visible and palpable 
prominence and abnormality of bone.  It was just anterior to 
the medial malleolus.  The skin over the prominence was not 
necrotic.  The examiner said that the veteran had 
dorsiflexion to 15 degrees and plantar flexion to 30 degrees.  
X-rays of the right ankle were interpreted to show an old 
fracture of the medial malleolus.  X-rays of the thoracic 
spine did not show any abnormalities or significant 
degenerative changes.  X-rays of the lumbosacral spine showed 
anterior displacement of the L5 over S1 vertebral body with 
defect in the neural arch of the L5 vertebra representing 
spondylolisthesis.  

The examiner provided a diagnosis regarding four of the 
veteran's five disabilities; she did not address his 
dermatitis.  She said that the veteran's right ankle fracture 
had a visible and obvious deformity with pain.  The pain was 
the major limitation of function.  The pain was intermittent 
and depended on the weather.  The examiner said that there 
was no additional functional impairment of fatigue, weakness, 
or lack of endurance following repetitive use.  In regard to 
the thoracolumbar spine the examiner said that there was a 
deformity and the main functional impact was secondary to 
pain.  There was no additional impairment due to fatigue, 
weakness, or lack of endurance following repetitive use.  The 
examiner said that the veteran had allergic rhinitis versus 
vasomotor rhinitis.  The veteran had year round symptoms but 
only two episodes of sinusitis per year.  He did not require 
medications for his symptoms.  She said that there was no 
significant functional impact from the rhinitis.  The 
examiner also said that the veteran had a longstanding 
history of gastritis.  He took no medications, and had no 
hematemesis or melena.  The gastritis was mostly dependent on 
the veteran eating fried foods.  She said that the gastritis 
did not cause any significant functional impairment.

The examiner also commented on the veteran's overall 
occupational impairment.  She noted that the veteran's 
service-connected low back disability precluded him from 
doing any physical labor.  She said that the veteran did not 
have the educational background sufficient for nonphysical 
labor.  

II.  Analysis

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2005).  Where entitlement to compensation 
has already been established and an increase in the assigned 
evaluation is at issue, it is the present level of disability 
that is of primary concern.  Francisco v. Brown, 7. Vet. App. 
55, 58 (1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2005).

A.  Low Back Disability

The regulations used to evaluate disabilities of the spine 
were amended twice during the pendency of the veteran's 
appeal.  The first change occurred in August 2002, effective 
as of September 23, 2002, after receipt of the veteran's 
current claim.  The change related to evaluating disabilities 
involving intervertebral disc syndrome (IVDS) under 
Diagnostic Code 5293.  The rating criteria pertaining to 
disabilities of the spine were amended again in August 2003, 
effective as of September 23, 2003.  68 Fed. Reg. 51,454 
(codified at 38 C.F.R. § 4.71a (2005), Diagnostic Codes 5235-
5243 and accompanying notes).  This change amended all of the 
diagnostic codes used to evaluate disabilities of the spine.  
New rating criteria were also implemented.

In evaluating the veteran's claim, the Board must analyze the 
various versions of rating criteria applicable to the 
veteran's claim.  See VAOPGCPREC 7-2003.  

The veteran's disability has been rated under Diagnostic Code 
5293 for disabilities related to intervertebral disc syndrome 
(IVDS).  Under Diagnostic Code 5293 pronounced IVDS, with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief, 
warrants a 60 percent evaluation.  38 C.F.R. § 4.71a (2002).  

The evidence of record does not support a 60 percent rating 
under Diagnostic Code 5293.  There is no objective evidence 
of sciatic neuropathy.  The 1990 VA study was negative for 
any such findings.  There have been no additional tests since 
then to show a different result and the 1998 and 2005 VA 
examinations and the 2004 private medical evaluation did not 
find evidence of radiculopathy.  Further, there is no 
evidence of absent ankle jerk.  The veteran's disability is 
manifested by pain, muscle spasm, and limitation of motion of 
the lumbar spine on examination.  

There is no evidence of record that the veteran's disability 
involves residuals of a fracture of a vertebra or ankylosis 
to warrant consideration of an increased rating under 
Diagnostic Codes 5285, 5286 or 5289.  38 C.F.R. § 4.71a 
(2002).

The Board has also considered the veteran's back disability 
under the change in ratings applicable to evaluating 
disabilities involving IVDS effective from September 23, 
2002.  38 C.F.R. § 4.71a (2003).  Explanatory notes for the 
new criteria explain that an incapacitating episode is a 
period of acute signs and symptoms due to IVDS that require 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from IVDS that are present constantly, or 
nearly so.  Further, when evaluating on the basis of chronic 
manifestations, orthopedic disabilities are to be evaluated 
using criteria for the most appropriate orthopedic diagnostic 
code or codes.  Neurologic disabilities are to be evaluated 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Id.  

In order to meet the criteria for a 60 percent rating for 
incapacitating episodes, the veteran would have to have such 
episodes for a total duration of 6 weeks during the past 12 
months.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

The veteran does not have a neurologic component to his 
disability that would warrant assignment of a separate rating 
under any of the diagnostic codes found at 38 C.F.R. § 4.124a 
(2005).  Further, he does not suffer from any incapacitating 
episodes, as defined by the regulations, to warrant a 
disability rating under the amended criteria.  His orthopedic 
manifestations are rated at the 40 percent level with no 
other diagnostic code providing the basis for an increased 
rating.

Finally, the Board has evaluated the veteran's disability 
under the change in regulations effective from September 23, 
2003.  The amended regulations established new diagnostic 
codes for the various spine disabilities and are codified at 
38 C.F.R. § 4.71a (2005).  Other than a disability involving 
IVDS, the different disabilities are evaluated under the same 
rating criteria.  The new diagnostic codes are as follows:

Diagnostic Code 5235, Vertebral fracture 
or dislocation; Diagnostic Code 5236, 
Sacroiliac injury and weakness; 
Diagnostic Code 5237 Lumbosacral or 
cervical strain; Diagnostic Code 5238 
Spinal stenosis; 
Diagnostic Code 5239 Spondylolisthesis or 
segmental instability;  
Diagnostic Code 5240 Ankylosing 
spondylitis; Diagnostic Code 5241 Spinal 
fusion;  
Diagnostic Code 5242 Degenerative 
arthritis of the spine (see also 
diagnostic code 5003); 
Diagnostic Code 5243 Intervertebral disc 
syndrome.

Under the new general rating formula for diseases and 
injuries of the spine, (For diagnostic does 5235 to 5243 
unless 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes): with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  A 100 
percent evaluation is warranted where there is unfavorable 
ankylosis of the entire spine.  A 50 percent evaluation will 
be assigned where there is evidence of unfavorable ankylosis 
of the entire thoracolumbar spine.  38 C.F.R. § 4.71a (2005).

In addition, several notes outline addition guidance for 
applying the new rating formula. 

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability. 

The same criteria for evaluating whether a rating is 
warranted for incapacitating episodes is applicable as that 
first introduced in 2003.  

The Board notes that Plate V provides a pictorial of the 
normal range of motion for the cervical and thoracolumbar 
spine.   See 38 C.F.R. § 4.71a, Plate V (2005).

The veteran's disability involves the thoracolumbar spine.  
There is no evidence of ankylosis of the thoracolumbar spine 
or the entire spine.  Accordingly, there is no basis for a 50 
percent or 100 percent rating under the most recent rating 
criteria.  

Finally, the veteran has not been diagnosed with associated 
objective neurologic abnormalities or found to have 
incapacitating episodes to warrant consideration of a 
separate rating under those aspects of the amended criteria 
for disabilities involving IVDS.  

When an evaluation of a disability is based on limitation of 
motion, the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 
(2005).  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such 
factors include more or less movement than normal, weakened 
movement, excess fatigability, incoordination, pain on 
movement, swelling, and deformity or atrophy of disuse.

It is the Board's opinion that the effects of pain reasonably 
shown to be due to the veteran's service-connected low back 
disability are fully contemplated by the 40 percent rating 
that is now in effect.  Although the Board is required to 
consider the effect of the veteran's pain when making a 
rating determination, and has done so in this case, the 
rating schedule does not require a separate rating for pain.  
Spurgeon v. Brown, 10 Vet. App. 194 (1997).  The veteran's 
complaints and the objective findings do not more nearly 
approximate the criteria for the maximum (i.e., 60 percent) 
rating provided by the Schedule for pronounced intervertebral 
disc syndrome.

The veteran's claim for an increased rating for his low back 
disability is denied.

B.  Right Ankle

The veteran's right ankle disability has been rated under 
Diagnostic Code 5271, which pertains to limitation of motion 
of the ankle.  38 C.F.R. § 4.71a (2005).  The veteran is 
currently rated as 10 percent disabled.  Under Diagnostic 
Code 5271, a 10 percent rating is applicable where there is 
moderate limitation of motion.  A 20 percent rating is for 
consideration where there is marked limitation of motion.  In 
evaluating range of motion values for the right ankle, the 
Board notes that the standard range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees, and plantar flexion from 0 
to 45 degrees.  See 38 C.F.R. § 4.71, Plate II (2005).

The veteran has had consistent complaints of right ankle 
pain, as well as complaints of weakness and instability.  
There is no evidence that he has sought any treatment for his 
right ankle complaints at any time from September 1998 to the 
present by way of the VA or private medical records.  

The veteran's range of motion has remained consistent from 
his 1998 VA examination to the 2005 VA examination.  The 
September 1998 and July 2005 VA examinations demonstrated 
that the veteran had some limitation of motion in both 
dorsiflexion and plantar flexion.  The two examination 
reports differed greatly in how much pain the veteran had and 
how it affected him.

The September 1998 examiner remarked that the veteran walked 
with a "terribly crippled gait" but this was not evidenced 
at the July 2005 examination.  The earlier examiner reported 
instability, tenderness, abnormal movements, and guarding of 
movements.  The latter examiner found no evidence of 
instability or tenderness and did not report any abnormal 
movements or guarding of movements.  The private medical 
records do not reflect any complaints related to the right 
ankle, to include the two SSA disability examinations and the 
2004 report from Dr. Morgan.  

As noted, the results of the several VA examinations differ 
with no evidence in between those two times to help assess 
the level of disability.  The veteran was noted to have a 
full range of passive motion of the ankle in January 1989.  
However, his range of motion was found to be limited as of 
his examination in September 1998.  

The results of the several VA examinations and treatment 
records do not reflect a disability greater than the current 
10 percent rating when consideration is given solely to the 
specified degrees of limitation.  The losses described above 
do not reflect more than mild to moderate limitation of 
motion shown on examination.  Nevertheless, when an 
evaluation of a disability is based on limitation of motion, 
the Board must also consider, in conjunction with the 
otherwise applicable diagnostic code, any additional 
functional loss the veteran may have sustained by virtue of 
other factors as described in 38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca.

In this case, the veteran has continued to complain of pain 
in the right ankle since his separation from service in 1988.  
He was noted to have a limitation of motion with pain at the 
time of his examination in September 1998.  The examiner 
described the veteran as having a "terribly crippled gait" 
and as having a marked loss of motion due to pain.  The July 
2005 examiner did not find the same level of disability.  The 
Board notes that the terms "moderate" and "marked" are not 
defined in Diagnostic Code 5271, but it should be noted that 
the 20 percent rating for "marked" disability is the highest 
rating for limitation of motion of the ankle.  It is also the 
rating to be assigned for ankylosis in plantar flexion less 
than 30 degrees, or for ankylosis of the subastragalar or 
tarsal joint in poor weight-bearing position.  38 C.F.R. § 
4.71a, Diagnostic Codes 5270, 5272.  Overall, the evidence is 
in equipoise as there are only the two VA examination reports 
that address the level of disability of the right ankle.  
Accordingly, the veteran's total symptomatology may be 
considered to result in "marked" disability of the ankle.  
The veteran's range of motion has decreased from 1988, he 
experiences greater pain and now uses a cane to assist with 
his ambulation and, in part, to help relieve the stress on 
the right ankle.  Therefore, a 20 percent rating is in order 
under DeLuca and 38 C.F.R. §§ 4.40, 4.45.

C.  Gastritis

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation.  38 C.F.R. § 4.114 (2005).  In every instance 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31 (2005).

The veteran's gastritis disability has been evaluated at the 
noncompensable level under Diagnostic Code 7307.  38 C.F.R. 
§ 4.114.  Diagnostic Code 7307 is used to rate disabilities 
involving hypertrophic gastritis that is identified by 
gastroscope.  There is no noncompensable rating under this 
diagnostic code and the veteran's current rating is provided 
under 38 C.F.R. § 4.31.  Under Diagnostic Code 7307 a 10 
percent rating is warranted where the gastritis is chronic 
with small nodular lesions and symptoms.  A 30 percent rating 
is for consideration for chronic gastritis with multiple 
small eroded or ulcerated areas, and symptoms.  A 60 percent 
rating is for application for chronic gastritis with severe 
hemorrhages, or large ulcerated or eroded areas.

The veteran's gastritis has not been identified by 
gastroscope.  The SMRs show several episodes of 
gastroenteritis and several diagnoses of gastritis.  The 
post-service medical records do not show any specific 
treatment for gastritis.  His symptoms are mainly those of 
cramps brought on by eating fried foods.  The veteran takes 
no prescribed medications for his symptoms and uses OTC 
Mylanta as needed.  Further there is no evidence of small 
nodular lesions that would warrant the assignment of a 10 
percent rating.  Thus the veteran does not satisfy the 
criteria for a compensable rating for his service-connected 
gastritis.  The veteran's claim for an increased rating is 
denied.

D.  Dermatitis

Substantive changes were made to the schedular criteria for 
evaluating disabilities involving the skin by regulatory 
amendment effective August 30, 2002.  See 67 Fed. Reg. 
49,590-49,599 (2002).  Because this change took effect during 
the pendency of the veteran's appeal, both the former and the 
revised criteria will be considered in evaluating the 
veteran's service-connected dermatophytosis/dermatitis.  See 
VAOPGCPREC 7-2003.

The veteran's disability has been rated at the noncompensable 
level under Diagnostic Code 7813.  The feet are the only body 
area identified as being involved.  Under the prior 
regulations, Diagnostic Code 7813 related to disabilities 
involving dermatophytosis.  Disabilities involving Diagnostic 
Codes 7807 through 7819 were to be rated as eczema, under 
Diagnostic Code 7806, dependent on location, extent, and 
repugnant or otherwise disabling character of manifestations.  
38 C.F.R. § 4.118 (2002).

Under the prior criteria for Diagnostic Code 7806, a 10 
percent rating is for consideration when there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is warranted 
where there is eczema with exudation or itching constant, 
extensive lesions, or marked disfigurement.  38 C.F.R. § 
4.118 (2002).

Under the revised criteria, Diagnostic Code 7813, 
dermatophytosis, is evaluated as disfigurement of the head, 
face, or neck, as scars, or as dermatitis or eczema, 
depending on the predominate disability.  38 C.F.R. § 4.118 
(2005).  As noted, only the veteran's feet are involved.

The amended criteria for Diagnostic Code 7806, used to 
evaluate disabilities involving dermatitis or eczema, 
provides for a 10 percent rating where there is dermatitis or 
eczema with at least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or requiring intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs for a total duration of less than 6 
weeks during the past 12-month period.  Dermatitis or eczema 
of 20 to 40 percent of the entire body or 20 to 40 percent of 
exposed areas affected, or requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period will be rated at 30 percent.  38 C.F.R. 
§ 4.118 (2005).

The veteran's SMRs contain little evidence regarding his 
dermatitis.  His January 1989 VA examination found a pruritic 
dry rash about the folds and sides of the feet.  The private 
medical records contain no information regarding his 
dermatitis.  The September 1998 examiner reported that the 
veteran had a fungus infection of the toenails.  The July 
2005 examiner did not record any complaints from the veteran 
and made no findings regarding any ongoing skin disability.

The evidence of record does not support a compensable rating 
under either set of regulations.  There is no exfoliation, 
exudation or itching involving an exposed surface or 
extensive area to warrant a 10 percent rating under the prior 
regulations.  Nor is there evidence of the fungus infection 
of the toes involving at least 5 percent of the total body 
area or requiring any treating involving intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs to justify a 10 percent rating under 
the amended regulations.

The veteran's claim for an increased rating for dermatitis is 
denied.

E.  Sinusitis and Rhinorrhea

The veteran's service-connected sinusitis and rhinorrhea has 
been evaluated as noncompensable under Diagnostic Code 6510.  
Under Diagnostic Code 6510 a noncompensable evaluation is 
warranted where sinusitis is detected by x-ray only.  A 10 
percent evaluation is applicable for one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent evaluation is for 
consideration for three or more incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment, or; more than six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting.  A 50 
percent rating is warranted following radical surgery with 
chronic osteomyelitis, or for near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinus, and purulent discharge or crusting after repeated 
surgeries.  A note which follows these provisions indicates 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.  38 C.F.R. § 
4.97, Diagnostic Code 6510 (2005).

The veteran's SMRs contain little information regarding his 
sinusitis and rhinorrhea.  There is a record entry of 
treatment for headaches and recurrent sinus congestion in 
September 1986.  The private medical records reflect that the 
veteran was treated with antibiotics on one occasion for 
sinus congestion in November 1997.  His symptoms were noted 
to be an occasional problem at the time of his VA examination 
in January 1989.  There were no specific findings at the time 
of the VA examination in September 1998.  The veteran was 
diagnosed with chronic sinusitis and rhinitis based on his 
history.  The July 2005 VA examiner noted a history from the 
veteran of two episodes of sinusitis a year.  The veteran 
complained of sinus drainage and headaches year round and 
runny eyes, and nose.  He took OTC medications for really bad 
symptoms.  The physical examination found increased boggy 
erythematous turbinates but no other abnormalities.

The evidence fails to show that the veteran has 
incapacitating episodes of sinusitis.  The evidence also 
fails to show that the veteran has three to six non-
incapacitating episodes a year characterized by headaches, 
pain, and purulent discharge or crusting.

The evidence also does not show that the veteran has allergic 
or vasomotor rhinitis without polyps but with greater than 
50-percent obstruction of nasal passage on both sides or 
complete obstruction on one side to warrant a 10 percent 
rating under Diagnostic Code 6522.  38 C.F.R. § 4.97.  

The veteran's claim for an increased rating for sinusitis and 
rhinorrhea is denied.

F.  TDIU

A total disability rating may be assigned where the schedular 
rating is less than total, when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disability, provided that, if 
there is only one such disability, this disability shall be 
ratable at 60 percent or more, or if there are two or more 
disabilities, there shall be at least one ratable at 40 
percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).

In this case, the veteran's service-connected disabilities 
consist of his low back disability, rated as 40 percent 
disabling, right ankle disability rated as 20 percent 
disabling, and gastritis, dermatitis, and sinusitis and 
rhinorrhea all rated as noncompensably disabling.  The 
veteran's total combined disability rating is 50 percent.  
See 38 C.F.R. § 4.25.  The veteran thus fails to satisfy the 
minimum percentage requirements for TDIU under 38 C.F.R. 
§ 4.16(a).  

That notwithstanding, total disability ratings for 
compensation may nevertheless be assigned where the schedular 
rating for the service-connected disabilities is less than 
100 percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  38 C.F.R. §§ 3.340, 3.341.

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in 38 C.F.R. 
§ 4.16(a).  The rating board will include a full statement as 
to the veteran's service-connected disabilities, employment 
history, educational and vocational attainment and all other 
factors having a bearing on the issue.  38 C.F.R. § 4.16(b).  

In a supplemental statement of the case dated in December 
2005, the AMC noted that this case had not been submitted for 
extra-schedular consideration to the Director of the 
Compensation and Pension Service.  The AMC determined that 
there were no exceptional factors or circumstances associated 
with the veteran's case.

The Board does not have the authority to assign a total 
rating based on unemployability due to service-connected 
disability on an extra-schedular basis in the first instance, 
although appropriate cases must be referred to the Director 
of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi, 15 Vet. 
App. 1 (2001).

The issue is whether the veteran's service connected 
disabilities preclude him from engaging in substantially 
gainful employment (i.e., work which is more than marginal, 
that permits the individual to earn a "living wage").  Moore 
v. Derwinski, 1 Vet. App. 356 (1991).  For a veteran to 
prevail on a claim for a total compensation rating based on 
individual unemployability, the record must reflect some 
factor, which takes this case outside the norm.  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating in itself 
is recognition that the impairment makes it difficult to 
obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  
In determining whether unemployability exists, consideration 
may be given to the veteran's level of education, special 
training and previous work experience, but not to his age or 
to any impairment caused by nonservice-connected 
disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  

In this regard, the veteran's application for TDIU (VA Form 
21-8940) was received in July 1998.  On that application, the 
veteran indicated that he had a high school education, and 
three years of college.  He also listed training he received 
in service.  The veteran reported that he had not had any 
employment since his separation from service in September 
1988.

Evidence developed during the course of the appeal shows that 
the veteran applied for, and was granted, SSA disability 
benefits in August 1991.  The only disability cited to by the 
SSA was the veteran's low back disability to include 
osteoarthritis, low back pain, and spondylolisthesis.  The 
SSA records included a March 1991 disability examination 
where the examiner opined that the veteran's low back 
disability would preclude the veteran from doing any manual 
or heavy labor in the future.

In addition, the November 2004 report from Dr. Morgan 
supported the veteran's contention of being unable to work 
due to his low back disability.  Dr. Morgan said that the 
veteran was unable to work because of his post-traumatic 
lumbar osteoarthritis and that he should be considered 100 
percent disabled.  Finally, the July 2005 VA examiner opined 
that the veteran's service-connected low back disability 
precluded him from doing any physical labor.  

After a review of the evidence, the Board finds that the 
record contains probative evidence that the veteran is unable 
to obtain or maintain a substantially gainful occupation as a 
consequence of his service-connected disabilities.

Based on the foregoing discussion, while the percentage 
criteria set forth in 38 C.F.R. § 4.16(a) are not met, the 
Board finds that the record contains plausible evidence 
tending to show that the veteran's service-connected 
disabilities, specifically his low back disability, preclude 
him from securing or following a substantially gainful 
occupation.  As the evidence tends to show that there is an 
unusual factor of disability rendering the veteran unable to 
secure or follow a substantially gainful occupation by reason 
of his service-connected disability, the Board finds that the 
criteria have been met to submit this case to the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation, to include a total rating based on 
unemployability.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
rating in excess of 40 percent for the veteran's low back 
disability, a rating in excess of 20 percent for his right 
ankle disability, compensable ratings for his gastritis, 
dermatitis, and sinusitis and rhinorrhea or a TDIU rating 
under 38 C.F.R. § 4.16(a).  Gilbert v. Derwinski, 1 Vet. App. 
49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.102 (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2005).  
Proper notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1) (2005).

Review of the record indicates that VA has fulfilled its duty 
to notify this veteran of the types of evidence necessary to 
substantiate his claim for benefits.

The veteran's claim for increased ratings for his service-
connected disabilities and entitlement to a TDIU rating was 
submitted prior to the requirement to provide the notice and 
assistance referenced supra.  His claim was adjudicated in 
April 1999.

The RO wrote to the veteran in January 2003.  He was informed 
of the evidence/information needed to substantiate his claim 
for increased ratings and entitlement to a TDIU rating.  The 
veteran was informed of VA's duty to assist him in the 
development of evidence and to identify any evidence he 
wanted the RO's assistance to obtain.  The veteran was 
advised to submit evidence to the RO.  

The case was remanded for additional development in August 
2003.  The AMC wrote to the veteran in December 2003.  
However, the letter was returned.

The case was again remanded for development in June 2004.  
The AMC wrote to the veteran in September 2004.  He was 
informed of the evidence/information needed to substantiate 
his claim.  He was advised of VA's duty to assist and what he 
needed to do in the development of his claim.  The veteran 
was informed of the evidence of record.  He was asked to 
submit evidence to the AMC.  

The veteran responded to the letter in November 2004.  He 
provided additional comments and evidence.  

The AMC wrote to the veteran in March 2005.  He was advised 
of the continuing development of his claim.  He was asked to 
provide signed authorizations to enable the AMC to obtain 
records from several sources.  The veteran did not respond to 
the letter.

The AMC advised the veteran that no response was received in 
June 2005.  The veteran was also advised that he would be 
scheduled for a VA examination.

The veteran was issued a supplemental statement of the case 
(SSOC) in December 2005.  The SSOC reviewed the evidence 
added to the record and informed the veteran that his claim 
remained denied.  

The Board finds that the January 2003 and September 2004 
letters letter to the veteran fulfilled VA's duty to notify 
him regarding the evidence necessary to support his claim, 
what VA is responsible for, what the veteran is responsible 
for, and for notifying the veteran to submit any pertinent 
evidence in his possession.

The veteran has not alleged any prejudice in the development 
of his claim due to the timing of notice in this case.  He 
has effectively participated in the development of his claim.  

The Board also finds that VA has adequately fulfilled its 
obligation to assist the veteran in obtaining the evidence 
necessary to substantiate his claim.  The veteran was 
afforded several VA examinations.  His SSA records were 
obtained and associated with the claims file.  He submitted 
evidence on his behalf with his claim.  He also submitted a 
statement and additional evidence in response to a letter 
from the AMC.  He failed to provide the requested 
authorization to allow the AMC to obtain additional records 
on his behalf and did not provide the records on his own.  
His case was remanded three times to allow for the veteran to 
submit additional evidence in support of his claim.  The 
veteran has not alleged that there is any outstanding 
evidence pertinent to his claim.


ORDER

Entitlement to a rating in excess of 40 percent for a low 
back disability is denied.

Entitlement to a 20 percent rating for residuals of a right 
ankle fracture is granted subject to the laws and regulations 
governing the award of monetary benefits.

Entitlement to a compensable rating for gastritis is denied.

Entitlement to a compensable rating for dermatitis is denied.

Entitlement to a compensable rating for sinusitis and 
rhinorrhea is denied.

Entitlement to a TDIU ratting under 38 C.F.R. § 4.16(a) is 
denied.

Submission of the claim for consideration of a TDIU rating 
under 38 C.F.R. § 4.16(b) to the Director, Compensation and 
Pension Service, is granted.


REMAND

In view of the foregoing, the issue of entitlement to a TDIU 
rating under 38 C.F.R. § 4.16(b) is REMANDED to the RO for 
the following:  

The RO should submit the claim for a TDIU 
rating under 38 C.F.R. § 4.16(b) to the 
Director, Compensation and Pension 
Service.  The rating board will include a 
full statement as to the veteran's 
service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  

Thereafter, if the claim remains denied, the case should be 
returned to the Board for further appellate review.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
Gary L. Gick
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


